Citation Nr: 1421729	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a seizure disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability, status post total knee replacement.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip disability, status post total hip replacement.

5.  Entitlement to service connection for a left hip disability, status post total hip replacement.

6.  Entitlement to a temporary total rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1980 to April 1983.  The record also indicates that she had additional service in the Army Reserves.

This case comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In July 2013, the Veteran testified during a videoconference Board hearing.  At that time, she submitted additional evidence with a waiver of RO review.  


REMAND

The Veteran claims that a seizure disorder began during active service.  She asserts that she was treated for her seizures during both active and reserve service.  She also claims that she developed bilateral hip and knee disabilities as a result of all the running during both active and reserve service.  Lastly, she claims that she is entitled to temporary total evaluations for periods of convalescence following her hip and knee replacements.

Regrettably, the Veteran's service medical records from active service have not been obtained.  In December 2005, VA submitted a request for her service medical records through the Personnel Information Exchange System (PIES).  The PIES reply advised that the request should be made through the Defense Personnel Records Information System (DPRIS).  A note by VA staff indicates that a DPRIS request could not be made through PIES.  

The Board observes that PIES and DPRIS are two different systems.  Because it is unclear whether the AOJ made another adequate attempt to obtain the Veteran's service medical records, another attempt should be made.  The record also shows the Veteran's inability to obtain her service medical records.  She submitted negative replies to her requests from the Army, Virginia Adjutant General, and National Personnel Records Center (NPRC).  Thus, those sources need not be contacted again.  However, because of a questionable and possibly inadequate DPRIS request, another request through DPRIS should be made.  The AOJ should also contact the Veteran's reserve unit and request any service medical records in its possession.  Her original claim for VA benefits indicates that her reserve unit was 81st ARCOM, 461st Personnel Service Company, East Point, Georgia.  As she has reported being hospitalized for a seizure disorder during active service, the RO should submit a request for any records pertaining to the Veteran from the Winn Army Community Hospital, the hospital at Fort Stewart, Georgia, where she was stationed.  Lastly, as she has asserted that she had also been treated for seizures during reserve service, those records should be sought as well.  

Also, as they may be pertinent to the claims, and show the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), the AOJ should also request the Veteran's complete service personnel records.

With respect to the left hip disability, the medical evidence shows that the Veteran developed avascular necrosis of the left hip and had the hip replaced in January 2010.  A June 2003 private treatment note shows a history of rheumatoid arthritis since age 29, or around 1991.  X-rays indicated a normal left hip.  A November 2008 private treatment note shows that an MRI of the left hip revealed osteonecrosis.  A January 2011 private treatment note shows a history of problems with her hips after her pregnancy at age 38, or around 2000.  The record shows that she had a caesarean section birth in December 1998.

Regardless of whether any of the Veteran's service medical or personnel records are obtained on remand, the record shows that she has a disability of the left hip, and she is competent to state that she had pain in her left hip from running during active and reserve service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the AOJ should provide the Veteran a VA examination to determine whether her left hip disability was incurred in or aggravated by active service or any period of ACDUTRA or INACDUTRA during reserve service.  

Lastly, with respect to the claim for a temporary total rating, the Veteran had her left hip and left knee replaced during the pendency of her claims.  The claim for a temporary total rating is inextricably intertwined with the underlying claims for service connection for left hip and left knee disabilities and cannot be decided until a decision is made with regard to those claims.  Thus, the claim for a temporary total rating is remanded pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet App 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Submit a request through DPRIS for the Veteran's service medical records from active service from April 1980 to April 1983 and reserve service through January 1990 or March 1992.  

2.  Contact the Veteran's reserve unit, 81st ARCOM, 461st Personnel Service Company, East Point, Georgia, and request any service medical records in its possession.  

3.  Contact Winn Army Community Hospital at Fort Stewart, Georgia, and request any records pertaining to the Veteran from April 1980 to April 1983.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any left hip disability.  The examiner should consider any service medical and personnel records obtained on remand and the Veteran's competent statements regarding in-service injury and symptoms since service.  The examiner should provide a rationale for all opinions expressed.  The examiner should review the claims file and note that review in the report.  Specifically, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that a left hip disability had its onset in or was caused or aggravated (increased in severity beyond the natural progress of the disorder) by active service or any verified period of ACDUTRA or INACDUTRA.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

